Case 2:16-cv-00686-MWF-PJW Document 248 Filed 04/01/19 Page 1 of 1 Page ID #:2692

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA

                                                CIVIL MINUTES - GENERAL


 Case No.          CV 16-686-MWF (PJWx)                                                             Date    April 1, 2019
 Title     Alisu Investments, LTD., et al. v. TriMas Corporation, et al.

 Present: The                        Patrick J. Walsh, United States Magistrate Judge
 Honorable
                Isabel Martinez                                      Court Smart 4/1/19
                 Deputy Clerk                                   Court Reporter / Recorder                         Tape No.
                Attorneys Present for Plaintiffs:                                       Attorneys Present for Defendants:
                      Matthew K. Edling                                                      Lisa Dearden Trepanier
                      Quinones D. Martin                                                        Joseph Drapalski
                                                                                                   Tim C. Hsu
                                                                                                  Michael Stiles
                                                                                                 Kevin Gilliland
 Proceedings:                    Telephonic Conference Re Discovery Dispute

      The case is called and appearances are made. The Court heard argument on discovery issues.
The Court makes its rulings on the record.




S:\PJW\Cases-X\Alisu Investments, Inc. v TriMas Corp\MO_ discovery dispute 040119.wpd



                                                                                                                      :     29
                                                                           Initials of Preparer        im




CV-90 (12/02)                                           CIVIL MINUTES - GENERAL                                             Page 1 of 1
